DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 08/12/2021 have been fully considered but they are not persuasive.
Applicant argues “Peters does not suggest that the array of electrodes 32 includes electrodes formed from different metallic materials. Nowhere does Peters teach that some electrodes 32 are formed from a different metallic material than other electrodes 32. Peters also fails to suggest that “the first metallic material is different from the second metallic material such that the first ductility is greater than the second ductility and the second hardness is greater than the first hardness”.” (Page 7, last paragraph – Page 8, lines 1).
However, examiner respectfully disagrees.
Peters discloses “the electrode sheath may be carbon steel, stainless steel, or a nickel alloy”. (P22:8-9) and ductility of “carbon steel, stainless steel, or a nickel alloy” wherein hardness is inverse of the ductility.
Therefore, examiner maintains his position.

Applicant argues “The Office action appears to rely on design choice for finding the different hardness and ductility of the first and second plurality of electrodes obvious. However, as discussed above, the different hardness and ductility of the electrodes addresses the problem of forming a part with a hard exterior portion while reducing the propagation of cracks through the part. Since the 
However, examiner respectfully disagrees.
Examiner repeats the same answer as the above.
Therefore, examiner maintains his position.

Applicant argues “Peters does not suggest “wherein the array of multiple electrodes includes a first plurality of consumable electrodes formed from a first metallic material having a first ductility and a first hardness, and a second plurality of consumable electrodes formed from a second metallic material having a second ductility and a second hardness, wherein the first metallic material is different from the second metallic material such that the first ductility is greater than the second ductility and the second hardness is greater than the first hardness.”” (Page 8, lines 7-14).
However, examiner respectfully disagrees.
a first plurality (contact tips nearer the center of electrode head 20; P26:14-15 [and] Each of the contacts tips 22 associated with one of the electrodes 32; P26:2-3, Fig. 1) of consumable electrodes formed from a first metallic material (the cladding material or filler wire, which may be harder than the component material; P21:4-5) having a first ductility (the ductility of each electrode material of a first subarray of “an array 30 of multiple, continuous-feed electrodes 32”; P22:2-3) and a first hardness (the hardness of each electrode material of the first subarray of “an array 30 of multiple, continuous-feed electrodes 32”; P22:2-3), and a second plurality (contact tips nearer the outside of electrode head 20; P25:16 [and] Each of the contacts tips 22 associated with one of the electrodes 32; P26:2-3, Fig. 1) of consumable electrodes formed from a second metallic material (each electrode material of “the electrodes 32” of “contact tips nearer the outside of electrode head 20”; P25:16) having a second ductility (the ductility of “the electrodes 32” of “contact tips nearer the outside of electrode head 20”; P25:16) and a second hardness (the hardness of “the electrodes 32” of “contact tips nearer the outside of electrode head 20”; P25:16, wherein except dividing the a set of electrode to two subsets of the electrodes, there is no specific structure to orderings or values of the material properties).
Therefore, examiner maintains his position.

Applicant argues “Peters also fails to teach forming a part having a more ductile interior portion than its exterior portion. Peters also fails to teach “to form an exterior portion of the three-dimensional (3D) part, surrounding the interior portion of the three-dimensional (3D) part, using the second plurality of consumable electrodes”.” (Page 8, lines 16-19).
However, examiner respectfully disagrees.
Peters’ output controller 27 controls the array of electrodes 32 to do the intended welding works.
Therefore, examiner maintains his position.

Applicant argues “The edge of the molten cladding material deposit would extend alongside or parallel to the portion inside of the edge, but it would not surrounded or enclose it. Accordingly, it is respectfully submitted that Peters fails to teach or otherwise suggest “control the operations of the additive manufacturing system to form an exterior portion of the three-dimensional (3D) part, surrounding the interior portion of the three-dimensional (3D) part, using the second plurality of consumable electrodes, such that ductility of the interior portion of the three-dimensional (3D) part is greater than ductility of the exterior portion of the three-dimensional (3D) part.” (Page 8, lines 22-29).
However, examiner respectfully disagrees.
Peters’ output controller 27 controls the array of electrodes 32 to do the intended welding works.
Therefore, examiner maintains his position.

Claim Interpretation
The previous 35 U.S.C. 112(f) notification is maintained in the current office action.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a blown powder laser subsystem” in claim 5 at line 2 wherein the spec discloses only “The blown powder laser subsystem 400 includes a laser device 410 that directs a laser beam 420 toward a substrate 460, coaxial with a supply of powdered metal 430 to sinter the metallic material and coat the substrate.” (PGPUB para.46, lines 8-12).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

Claim Rejections - 35 USC § 112
The previous 35 U.S.C. 112(b) is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6-7, 21 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Peters (US 2010/0326963) in view of Albrecht (US 2015/0021379).

Examiner’s Conventions: 	


Regarding claim 1, Peters discloses
An additive manufacturing system (a welding device typically be used to clad; Para.20, lines 4-5, Fig. 1

    PNG
    media_image1.png
    397
    494
    media_image1.png
    Greyscale
 wherein cladding is an additive manufacturing), comprising:

an electrode head (20; P20:5, Fig. 1) comprising an array (an array 30; P22:2, Fig. 1) of multiple consumable (flux cored wires; P22:5) electrodes (multiple, continuous-feed electrodes 32; P22:3, Fig. 1 wherein “flux cored wires” are consumables) for depositing material (the molten cladding material deposit; P23:21-22 [further including] bonds or infuses the cladding material or filler wire; P21:4-5) layer by layer (P17:5) to form a three-dimensional (3D) part (the mixture of the cladding material with the molten workpiece; P24:11-12 [on] a work piece 51; P27:24-25, Fig. 3A, an intended use and MPEP 2115),

 wherein the array of multiple consumable electrodes includes a first plurality (contact tips nearer the center of electrode head 20; P26:14-15 [and] Each of the contacts tips 22 associated with one of the electrodes 32; P26:2-3, Fig. 1) of consumable electrodes, and a second plurality (contact tips nearer the outside of electrode head 20; P25:16 [and] Each of the contacts tips 22 associated with one of the electrodes 32; P26:2-3, Fig. 1) of consumable electrodes,

a power source (welding power source 40; P27:2, Fig. 1, 3A-3B) configured to provide electrical power (welding power; P27:2) to each consumable electrode of the array of multiple consumable electrodes to establish (Establishing; block 120 of Fig. 11) electrical arcs (a welding arc between electrodes and an associated workpiece; P38:6, Fig. 11) from the first plurality of consumable electrodes or the second plurality of consumable electrodes;

a drive roll system (a plurality of drive rolls 50 or other wire feeder device; P32:4-5, Fig. 1, 3A-3B) configured to drive (associated with; P32:6) each electrode of the array of multiple consumable electrodes; and

a controller (a power output controller 27; P27:8 from bottom, Fig. 3A

    PNG
    media_image2.png
    398
    585
    media_image2.png
    Greyscale
) operatively connected to the power source and configured (the architectural configuration of the “DSP” of “Output Controller 27” in Fig. 3A wherein DSP is an acronym of Digital Signal Processor.) to:

select  (make “Such an arrangement may allow the edges of the weld pool to be cooler relative to the center of the weld pool”; P25:17-18, Fig. 3A [including] loading and assigning of the electrodes in the “DSP” of the “Output Controller 27” by the I/O devices of “27”; Fig. 3A) the first plurality of consumable electrodes and control operations of the additive manufacturing system to form an interior portion (the center of the weld pool”; P25:17-18, Figs. 1, 3A) of the three-dimensional (3D) part using the first plurality (contact tips nearer the center of electrode head 20; P26:14-15 [and] Each of the contacts tips 22 associated with one of the electrodes 32; P26:2-3, Fig. 1) of consumable electrodes (“32”; Fig. 3A wherein the output controller 27 controls the array of electrodes 32 to do the intended welding works), and

select (make “Such an arrangement may allow the edges of the weld pool to be cooler relative to the center of the weld pool”; P25:17-18, Fig. 3A [including] loading and assigning of the electrodes in the “DSP” of the “Output Controller 27” by the I/O devices of “27”; Fig. 3A) the second plurality of consumable electrodes and control the operations of the additive manufacturing system to form an exterior portion (the edges of the weld pool; P25:17, Figs. 1, 3A) of the three-dimensional (3D) part, surrounding the interior portion of the three-dimensional (3D) part, using the second plurality of consumable electrodes, such that ductility of the interior portion of the three-dimensional (3D) part is greater than ductility of the exterior portion of the three-dimensional (3D) part.

	Peters discloses “a first plurality of consumable electrodes”, “and a second plurality of consumable electrodes”, “the first ductility”, and “the first hardness” as mapped above, but is silent regarding

a first plurality of consumable electrodes formed from a first metallic material having a first ductility and a first hardness, and a second plurality of consumable electrodes formed from a second metallic material having a second ductility and a second hardness,

wherein the first ductility is greater than the second ductility and the second hardness is greater than the first hardness

	However, Albrecht discloses, in the same field for “ADDITIVE MANUFACTURING SYSTEM FOR JOINING AND SURFACE OVERLAY” and “a hot-wire welding process” (title and P20:29-30, Fig. 3

    PNG
    media_image3.png
    461
    508
    media_image3.png
    Greyscale
),	
a first plurality (first row among “multiple anchor materials 22 in rows or a grid”) of consumable electrodes (“multiple anchor materials 22 in rows or a grid” from the recitation “multiple wire delivery systems (e.g., feeders 24) to supply multiple anchor materials 22 in rows or a grid.”; P24:8-10, Fig. 3 [and further disclosing] The one or more anchor materials 22 are metallic materials that include, but are not limited, to aluminum alloys, steel alloys, aluminum, iron, copper, manganese, silicon, magnesium, zinc, chromium, titanium, molybdenum, and nickel.; P20:11-15) formed from a first metallic material (a first anchor material 26 may be substantially the material of the first work piece 14; P21:4-6 wherein “the first work piece 14 may be aluminum and the second work piece 16 may be steel”; P19:9-10 [and further disclosing] the third anchor material 29; P21:27-37) having a first ductility (ductility of aluminum; P19:10) and a first hardness (hardness of aluminum; P19:10), and a second plurality of consumable electrodes formed from a second metallic material (a second anchor material 28 may be substantially the material of the second work piece 16.; P21:4-7 where “the second work piece 16 may be steel”; 19:10-11) having a second ductility (ductility of steel; P19:11) and a second hardness (hardness of steel; P19:11),

wherein the first ductility is greater (ductility of aluminum > ductility of steel) than the second ductility and the second hardness is greater (hardness of steel > hardness of aluminum) than the first hardness
	
	The advantage of using	Albrecht’s “one or more anchor materials 22 being metallic materials that include, but are not limited, to aluminum alloys, steel alloys, aluminum, iron, copper, manganese, silicon, magnesium, zinc, chromium, titanium, molybdenum, and nickel” is to satisfy a desired material and mechanical property of a final product such as strength, corrosion resistance, wear resistance suiting a user specific application.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Peters with Albrecht by replacing Peters’ multiple, continuous-feed electrodes 32 with Albrecht’s “one or more anchor materials 22 being metallic materials that include, but are not limited, to aluminum alloys, steel alloys, aluminum, iron, copper, manganese, silicon, magnesium, zinc, chromium, titanium, molybdenum, and nickel” in order to satisfy a desired material and mechanical property of a final product such as strength, corrosion resistance, wear resistance suiting a user specific application.

Regarding claim 6, Peters in view of Albrecht discloses
the controller (Peters: a power output controller 27; P27:8 from bottom, Fig. 3A) is configured to {control the operations of the additive manufacturing system to form a transition portion of the three-dimensional (3D) part (Peters: the mixture of the cladding material with the molten workpiece; P24:11-12 [on] a work piece 51; P27:24-25, Fig. 3A), extending between the interior portion (Peters: the inside “the edge of the molten cladding material deposit”; P23:2-1 from bottom) and the exterior portion (Peters: the edge of the molten cladding material deposit; P23:2-1 from bottom), using both of the first plurality (Peters: contact tips nearer the center of electrode head 20; P26:14-15 [and] Each of the contacts tips 22 associated with one of the electrodes 32; P26:2-3, Fig. 1) of consumable electrodes (Peters: multiple, continuous-feed electrodes 32; P22:3, Fig. 1) and the second plurality (Peters: contact tips nearer the outside of electrode head 20; P25:16 [and] Each of the contacts tips 22 associated with one of the electrodes 32; P26:2-3, Fig. 1) of consumable electrodes wherein the transition portion is an alloy (MPEP 2115) formed from the first metallic material (Peters: each electrode material of a first subarray of “an array 30 of multiple, continuous-feed electrodes 32”; P22:2-3, MPEP 2115) and the second metallic material (Peters: each electrode material of a second subarray of “an array 30 of multiple, continuous-feed electrodes 32”; P22:2-3, MPEP 2115).

Regarding claim 7, Peters in view of Albrecht discloses
{a proportion of the first metallic material (Peters: each electrode material of a first subarray of “an array 30 of multiple, continuous-feed electrodes 32”; P22:2-3, MPEP 2115) to the second metallic material (Peters: each electrode material of a second subarray of “an array 30 of multiple, continuous-feed electrodes 32”; P22:2-3, MPEP 2115) decreases through the transition portion from the interior portion (Peters: the inside “the edge of the molten cladding material deposit”; P23:2-1 from bottom) to the exterior portion (Peters: the edge of the molten cladding material deposit; P23:2-1 from bottom)} (Intended use without a specific structure to do the functional limitation and the controller 27 and comprised devices can do the functional limitation).


Regarding claim 21, Peters discloses
An additive manufacturing system (a welding device typically be used to clad; Para.20, lines 4-5, Fig. 1

    PNG
    media_image1.png
    397
    494
    media_image1.png
    Greyscale
 wherein cladding is an additive manufacturing), comprising:

an electrode head (20; P20:5, Fig. 1) comprising an array (an array 30; P22:2, Fig. 1) of multiple wire electrodes (multiple, continuous-feed electrodes 32; P22:3, Fig. 1 doing the intentional functional limitations hereafter in the braces) for depositing material (the molten cladding material deposit; P23:21-22 [further including] bonds or infuses the cladding material or filler wire; P21:4-5) layer by layer (P17:5) to form a three-dimensional (3D) part (the mixture of the cladding material with the molten workpiece; P24:11-12 [on] a work piece 51; P27:24-25, Fig. 3A, an intended use and MPEP 2115),

 wherein the array of multiple wire electrodes includes a first plurality (contact tips nearer the center of electrode head 20; P26:14-15 [and] Each of the contacts tips 22 associated with one of the electrodes 32; P26:2-3, Fig. 1) of wire electrodes formed from a first metallic material (the cladding material or filler wire, which may be harder than the component material; P21:4-5) having a first ductility (the ductility of each electrode material of a first subarray of “an array 30 of multiple, continuous-feed electrodes 32”; P22:2-3) and a first hardness (the hardness of each electrode material of the first subarray of “an array 30 of multiple, continuous-feed electrodes 32”; P22:2-3), and a second plurality (contact tips nearer the outside of electrode head 20; P25:16 [and] Each of the contacts tips 22 associated with one of the electrodes 32; P26:2-3, Fig. 1) of wire electrodes formed from a second metallic material (each electrode material of a second subarray of “an array 30 of multiple, continuous-feed electrodes 32”; P22:2-3, MPEP 2115) having a second ductility (each electrode material of “the electrodes 32” of “contact tips nearer the outside of electrode head 20”; P25:16) and a second hardness  (the hardness of “the electrodes 32” of “contact tips nearer the outside of electrode head 20”; P25:16, wherein except dividing the a set of electrode to two subsets of the electrodes, there is no specific structure to orderings or values of the material properties)

wherein the first metallic material is different from the second metallic material such that the first ductility is greater than the second ductility and the second hardness is greater than the first hardness

a power source (welding power source 40; P27:2, Fig. 1, 3A-3B) configured to provide electrical power (welding power; P27:2) for establishing (“Establishing”; block 120 of Fig. 11) electrical arcs (a welding arc between electrodes and an associated workpiece; P38:6, Fig. 11) from the first plurality of wire electrodes or the second plurality of wire electrodes of the electrode head;

a drive roll system (a plurality of drive rolls 50 or other wire feeder device; P32:4-5, Fig. 1, 3A-3B) configured to drive (associated with; P32:6) each electrode of the array of multiple wire electrodes; and

a controller (a power output controller 27; P27:8 from bottom, Fig. 3A

    PNG
    media_image2.png
    398
    585
    media_image2.png
    Greyscale
) 
operatively connected to the power source and configured (the architectural configuration of the “DSP” of “Output Controller 27” in Fig. 3A wherein DSP is an acronym of Digital Signal Processor.) to: 

select (make “Such an arrangement may allow the edges of the weld pool to be cooler relative to the center of the weld pool”; P25:17-18, Fig. 3A [including] loading and assigning of the electrodes in the “DSP” of the “Output Controller 27” by the I/O devices of “27”; Fig. 3A) the first plurality of wire electrodes and control operations of the additive manufacturing system {to form an interior portion (the center of the weld pool”; P25:17-18, Figs. 1, 3A) of the three-dimensional (3D) part using the first plurality (contact tips nearer the center of electrode head 20; P26:14-15 [and] Each of the contacts tips 22 associated with one of the electrodes 32; P26:2-3, Fig. 1) of wire electrodes (“32”; Fig. 3A), and

select (make “Such an arrangement may allow the edges of the weld pool to be cooler relative to the center of the weld pool”; P25:17-18, Fig. 3A [including] loading and assigning of the electrodes in the “DSP” of the “Output Controller 27” by the I/O devices of “27”; Fig. 3A) the second plurality of wire exterior portion (the edges of the weld pool; P25:17, Figs. 1, 3A) of the three-dimensional (3D) part, 

surrounding the interior portion of the three-dimensional (3D) part, using the second plurality of electrodes, such that ductility of the interior portion of the three-dimensional (3D) part is greater than ductility of the exterior portion of the three-dimensional (3D) part.

	Peters discloses “a first plurality of wire electrodes”, “a second plurality of wire electrodes”, “the first ductility”, and “the first hardness” as mapped above, but is silent regarding
a first plurality of wire electrodes formed from a first metallic material having a first ductility and a first hardness, and a second plurality of wire electrodes formed from a second metallic material having a second ductility and a second hardness

wherein the first metallic material is different from the second metallic material such that the first ductility is greater than the second ductility and the second hardness is greater than the first hardness

	However, Albrecht discloses, in the same field for “ADDITIVE MANUFACTURING SYSTEM FOR JOINING AND SURFACE OVERLAY” and “a hot-wire welding process” (title and P20:29-30, Fig. 3

    PNG
    media_image3.png
    461
    508
    media_image3.png
    Greyscale
),	
a first plurality (first row among “multiple anchor materials 22 in rows or a grid”) of consumable electrodes (“multiple anchor materials 22 in rows or a grid” from the recitation “multiple wire delivery systems (e.g., feeders 24) to supply multiple anchor materials 22 in rows or a grid.”; P24:8-10, Fig. 3 [and further disclosing] The one or more anchor materials 22 are metallic materials that include, but are not limited, to aluminum alloys, steel alloys, aluminum, iron, copper, manganese, silicon, magnesium, zinc, chromium, titanium, molybdenum, and nickel.; P20:11-15) formed from a first metallic material (a first anchor material 26 may be substantially the material of the first work piece 14; P21:4-6 wherein “the first work piece 14 may be aluminum and the second work piece 16 may be steel”; P19:9-10 [and further disclosing] the third anchor material 29; P21:27-37) having a first ductility (ductility of aluminum; P19:10) and a first hardness (hardness of aluminum; P19:10), and a second plurality of consumable electrodes formed from a second metallic material (a second anchor material 28 may be substantially the material of the second work piece 16.; P21:4-7 where “the second work piece 16 may be steel”; 19:10-11) having a second ductility (ductility of steel; P19:11) and a second hardness (hardness of steel; P19:11),

wherein the first ductility is greater (ductility of aluminum > ductility of steel) than the second ductility and the second hardness is greater (hardness of steel > hardness of aluminum) than the first hardness

	The advantage of using	Albrecht’s “one or more anchor materials 22 being metallic materials that include, but are not limited, to aluminum alloys, steel alloys, aluminum, iron, copper, manganese, silicon, magnesium, zinc, chromium, titanium, molybdenum, and nickel” is to satisfy a desired material and mechanical property of a final product such as strength, corrosion resistance, wear resistance suiting a user specific application.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Peters with Albrecht by replacing Peters’ multiple, continuous-feed electrodes 32 with Albrecht’s “one or more anchor materials 22 being metallic materials that include, but are not limited, to aluminum alloys, steel alloys, aluminum, iron, copper, manganese, silicon, magnesium, zinc, chromium, titanium, molybdenum, and nickel” in order to satisfy a desired material and mechanical property of a final product such as strength, corrosion resistance, wear resistance suiting a user specific application.

Regarding claim 26, Peters in view of Albrecht discloses
the controller (Peters: a power output controller 27; P27:8 from bottom, Fig. 3A) is configured to control the operations (Peters: cladding; Para.20, lines 4-5, Fig. 1) of the additive manufacturing system (Peters: a welding device typically be used to clad; Para.20, lines 4-5, Fig. 1) to form a transition portion (Peters: the overlapping areas between the molten droplets of the electrodes in Fig. 1) of the three-dimensional (3D) part (Peters: the mixture of the cladding material with the molten workpiece; P24:11-12 [on] a work piece 51; P27:24-25, Fig. 3A), extending between the interior portion (Peters: the inside “the edge of the molten cladding material deposit”; P23:2-1 from bottom) and the exterior portion (Peters: the edge of the molten cladding material deposit; P23:2-1 from bottom), using both (Peters: a first and second subarrays of “an array 30 of multiple, continuous-feed electrodes 32”; P22:2-3) of the first plurality (Peters: contact tips nearer the center of electrode head 20; P26:14-15 [and] Each of the contacts tips 22 associated with one of the electrodes 32; P26:2-3, Fig. 1) of wire electrodes and the second plurality (Peters: contact tips nearer the outside of electrode head 20; P25:16 [and] Each of the contacts tips 22 associated with one of the electrodes 32; P26:2-3, Fig. 1) of wire electrodes wherein the transition portion is an alloy (Peters: the molten cladding material; P32:20) formed from the first metallic material (Peters: each electrode material of a first subarray of “an array 30 of multiple, continuous-feed electrodes 32”; P22:2-3, MPEP 2115) and the second metallic material (Peters: each electrode material of a second subarray of “an array 30 of multiple, continuous-feed electrodes 32”; P22:2-3, MPEP 2115).

Regarding claim 27, Peters in view of Albrecht discloses
a proportion (Peters: electrodes 32 arranged at the inside of array 30 at a relatively lower wire feed speed; P32:24-25) of the first metallic material (Peters: each electrode material of a first subarray of “an array 30 of multiple, continuous-feed electrodes 32”; P22:2-3, MPEP 2115) to the second metallic material (Peters: each electrode material of a second subarray of “an array 30 of multiple, continuous-feed electrodes 32”; P22:2-3, MPEP 2115) decreases (Peters: substantially reduce and/or eliminate the effects of the magnetic force induced by the flow of current through each electrode 32; P32:26-28 wherein reduced magnetic force decreases the molten droplet flow resulting in decreased deposit area) through the transition portion (Peters: the overlapping areas between the molten droplets of the electrodes in Fig. 1) from the interior portion (Peters: the inside “the edge of the molten cladding material deposit”; P23:2-1 from bottom) to the exterior portion (Peters: the edge of the molten cladding material deposit; P23:2-1 from bottom).

Claims 3 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Peters (US 2010/0326963) in view of Albrecht (US 2015/0021379) as applied to claim 1 above, and further in view of Stempfer (US 2016/0318130).

Regarding claim 3, Peters discloses
(a power output controller 27; P27:8 from bottom, Fig. 3A) is programmed to operate the additive manufacturing system to deposit the material (solid core, metal core, or flux cored wires; P22:5) at areas (the surface of an existing component; P21:2-3) 
of the three-dimensional (3D) part (the mixture of the cladding material with the molten workpiece; P24:11-12 [on] a work piece 51; P27:24-25, Fig. 3A).
	
	Peters discloses “areas of the part of the part” as mapped above, but Peters in view of Albrecht is silent regarding

areas defined by a computer aided design (CAD) model of the three-dimensional (3D) part

However, Stempfer discloses, in the analogous field for “a laser blown powder system for heating and melting metal onto the target deposition area on the base material” (P41:4-6, Fig. 8),
areas (the intended deposition area as given by a CAD-model of the object that is to be formed; P65:2-1 from bottom) defined by a computer aided design (CAD) model (a CAD-model of the object that is to be formed; P65:2-1 from bottom) of the three-dimensional (3D) part (the object that is to be formed; P65:2-1 from bottom)

	The advantage of using Stempfer’s CAD-model of the object running on a computer-aided manufacturing (CAM) system is to increase the productivity and accuracy of manufacturing the object by using the well-known computer aided design and computer aided manufacturing.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Peters in view of Albrecht with Stempfer by adding Stempfer’s CAD-model of the object running on a computer-aided manufacturing (CAM) system to Peters’ power output controller 27 in order to increase the productivity and accuracy of manufacturing the object by using the well-known computer aided design and computer aided manufacturing.

Regarding claim 23, Peters discloses
(a power output controller 27; P27:8 from bottom, Fig. 3A) is programmed to operate the additive manufacturing system {to deposit the material (solid core, metal core, or flux cored wires; P22:5) at areas (the surface of an existing component; P21:2-3) 
of the three-dimensional (3D) part (the dimension of “the trailing row (with respect to the direction of travel) deposit material which overlaps material deposited by electrodes in the leading row (with respect to the direction of travel)”; P37:17-19)} (intended use without a specific structure to do the functional limitation).
	
	Peters discloses “areas of the part of the part” as mapped above, but Peters in view of Albrecht is silent regarding

areas defined by a computer aided design (CAD) model of the part

However, Stempfer discloses, in the analogous field for “a laser blown powder system for heating and melting metal onto the target deposition area on the base material” (P41:4-6, Fig. 8),
areas (the intended deposition area as given by a CAD-model of the object that is to be formed; P65:2-1 from bottom) defined by a computer aided design (CAD) model (a CAD-model of the object that is to be formed; P65:2-1 from bottom) of the part (the object that is to be formed; P65:2-1 from bottom)

	The advantage of using Stempfer’s CAD-model of the object running on a computer-aided manufacturing (CAM) system is to increase the productivity and accuracy of manufacturing the object by using the well-known computer aided design and computer aided manufacturing.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Peters in view of Albrecht with Stempfer by adding Stempfer’s CAD-model of the object running on a computer-aided manufacturing (CAM) system to Peters’ power output controller 27 in order to increase the productivity and accuracy of manufacturing the object by using the well-known computer aided design and computer aided manufacturing.


Claims 4 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Peters (US 2010/0326963) in view of Albrecht (US 2015/0021379) as applied to claim 1 above and in view of Daniel (US 9,815,135) and Bong (US 8,946,582).

Regarding claim 4, Peters discloses
further comprising a 
subsystem (GMAW; P20:8) operatively connected to the controller (a power output controller 27; P27:8 from bottom, Fig. 3A), wherein the subsystem includes a feedstock () of metallic powder (), and wherein the controller is configured to control operations of the 
subsystem to apply a metallic coating (infuse the cladding material; P21:4) on the three-dimensional (3D) part (the mixture of the cladding material with the molten workpiece; P24:11-12 [on] a work piece 51; P27:24-25, Fig. 3A).

Peters discloses “a subsystem” as mapped above, but Peters in view of Albrecht is silent regarding
a thermal spray subsystem
wherein the thermal spray subsystem includes a feedstock of metallic powder,

However, Daniel discloses, in the same technical field for “the electrodes used in gas metal arc welding (GMAW)” (C5:54-55) and “electrodes used for spray-transfer processes” (C5:59-60),
a thermal spray subsystem (electrodes used for spray-transfer processes; C5:59-60 [including] to build-up the workpiece part, layer-by-layer, over time as commanded by a robot controller of the robotic welding unit.; C1:23-25)

	The advantage of using Daniel’s electrodes used for spray-transfer processes is to build-up the workpiece part, layer-by-layer, over time as commanded by a robot controller of the robotic welding unit using a spray-transfer processes.
Peters’ electrodes used for “gas metal arc welding (GMAW)” with Daniel’s electrodes used for spray-transfer processes in order to build-up the workpiece part, layer-by-layer, over time as commanded by a robot controller of the robotic welding unit using a spray-transfer processes because a GMAW apparatus can perform a spray-transfer process.

Peters discloses “a subsystem” as mapped above, but Peters in view of Albrecht and Daniel is silent regarding
wherein the thermal spray subsystem includes a feedstock of metallic powder,

	However, Bong discloses, in the same field for “The submerged arc process with powder can best be visualized by referring to FIGS. 1-22. A dual-arc welding setup is illustrated in which the metal powder completely fills the welding joint” (C6:56-59, Fig. 1

    PNG
    media_image4.png
    443
    622
    media_image4.png
    Greyscale
),
(the system for submerged arc metal powder welding applications, C12:60-61, Fig. 1) includes a feedstock (filled with metal powder; C14:11, Fig. 1) of metallic powder (metal powder 260; C11:16-17, Fig. 1),

	The advantage of using Bong’s metal powder 260 is to “make longitudinal welds on beams and columns and for making circumferential and longitudinal welds on heavy wall vessels” (C1:29-30) and “improve the economics for making long welds on heavy plate” (C1:31).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Peters in view of Albrecht and Daniel with Bong by adding Bong’s metal powder 260 around Peters’ array 30 of multiple, continuous-feed electrodes 32 in order to “make longitudinal welds on beams and columns and for making circumferential and longitudinal welds on heavy wall vessels” and “improve the economics for making long welds on heavy plate”.

	Regarding claim 24, Peters in view of Albrecht, Daniel and Bong discloses 
further comprising a thermal spray subsystem (Daniel: electrodes used for spray-transfer processes; C5:59-60 [including] to build-up the workpiece part, layer-by-layer, over time as commanded by a robot controller of the robotic welding unit.; C1:23-25) operatively connected to the controller (Daniel: a power output controller 27; P27:8 from bottom, Fig. 3A), wherein the thermal spray subsystem includes a feedstock (Bong: filled with metal powder; C14:11, Fig. 1) of metallic powder (Bong: metal powder 260; C11:16-17, Fig. 1), and wherein the controller is configured to control operations of the thermal spray subsystem to apply a metallic coating (Peters: infuse the cladding material; P21:4) on the three-dimensional (3D) part (Peters: the dimension of “the trailing row (with respect to the direction of travel) deposit material which overlaps material deposited by electrodes in the leading row (with respect to the direction of travel)”; P37:17-19, intended use and MPEP 2115)).

	The advantage of using Daniel’s electrodes used for spray-transfer processes is to build-up the workpiece part, layer-by-layer, over time as commanded by a robot controller of the robotic welding unit using a spray-transfer processes.
Peters’ electrodes used for “gas metal arc welding (GMAW)” with Daniel’s electrodes used for spray-transfer processes in order to build-up the workpiece part, layer-by-layer, over time as commanded by a robot controller of the robotic welding unit using a spray-transfer processes because a GMAW apparatus can perform a spray-transfer process.

Claims 5 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Peters (US 2010/0326963) in view of Albrecht (US 2015/0021379) as applied to claim 1 and 21 above, and further in view of Stempfer (US 2016/0318130) and  Saito (US 3,704,358).

Regarding claim 5, Peters discloses
further comprising a blown powder laser subsystem (Stempfer: a coaxial powder feed nozzle laser system 510; P141:4-1 from bottom, Fig. 8) operatively connected to the controller (a power output controller 27; P27:8 from bottom, Fig. 3A), wherein the controller is configured to control operations of the blown powder laser subsystem to form a high resolution portion (Stempfer: molten metal particles 520 that drop onto preheated area or molten pool 210; P141:2-1 from bottom wherein the spec defines “low resolution processes (e.g., wire based) with lower deposition rate but higher resolution processes (e.g., powder based)”, para.20, lines 10-12) of the three-dimensional (3D) part (the mixture of the cladding material with the molten workpiece; P24:11-12 [on] a work piece 51; P27:24-25, Fig. 3A) that is higher in resolution than said interior portion (the center of the weld pool”; P25:17-18, Figs. 1, 3A) and said exterior portion (the edges of the weld pool; P25:17, Figs. 1, 3A).

	Peters discloses “the controller”, “the three-dimensional (3D) part”, “said interior portion” and “said exterior portion” as mapped above, but Peters in view of Albrecht is silent regarding

further comprising a blown powder laser subsystem operatively connected to the controller, wherein the controller is configured to control operations of the blown powder laser subsystem to form a high  of the three-dimensional (3D) part that is higher in resolution than said interior portion and said exterior portion.

However, Stempfer discloses, in the analogous field for “a laser blown powder system for heating and melting metal onto the target deposition area on the base material” (P41:4-6, Fig. 8),

further comprising a blown powder laser subsystem (Stempfer: a coaxial powder feed nozzle laser system 510; P141:4-1 from bottom, Fig. 8) operatively connected to the controller  (Stempfer: a control system; P144:2), wherein the controller is configured to control operations of the blown powder laser subsystem to form a high resolution portion (Stempfer: molten metal particles 520 that drop onto preheated area or molten pool 210; P141:2-1 from bottom wherein the spec defines “low resolution processes (e.g., wire based) with lower deposition rate but higher resolution processes (e.g., powder based)”, para.20, lines 10-12) of the three-dimensional (3D) part (Peters: the dimension of “the trailing row (with respect to the direction of travel) deposit material which overlaps material deposited by electrodes in the leading row (with respect to the direction of travel)”; P37:17-19, intended use and MPEP 2115)) that is higher in resolution than said interior portion (Stempfer: the inside of “220”; Fig. 7) and said exterior portion (Stempfer: the outer surface of “220”; Fig. 7 wherein the grain size of droplet 165 is bigger and coarse than droplet of “520” in Fig. 8 and wherein applicant’s flowchart in Fig. 8 shows transition portion 730 then exterior portion 740 from interior portion 720 showing step by step build-up, not a simultaneous forming so that Stempfer’s Fig.7 and Fig. 8 processes can be done whenever necessary).

	The advantage of using Stempfer’s coaxial powder feed nozzle laser system 510 is for “Fully dense physical objects” not only to “be made by a manufacturing technology known as rapid prototyping, rapid manufacturing, layered manufacturing, solid freeform fabrication (SFFF), additive fabrication, additive manufacturing and 3D printing employing computer aided design (CAD) software to first construct a virtual model of the object which is to be made and then transform the virtual model into thin parallel slices or layers, usually horizontally oriented (P4:1-9), but also to melt and apply various forms of the source materials such as wire forms and powder forms.


	Stempfer discloses “a high resolution portion of the three-dimensional (3D) part” as mapped above, but Peters in view of Albrecht and Stempfer is silent regarding

a high resolution portion of the three-dimensional (3D) part that is higher in resolution than said interior portion

	However, Saito discloses, in the same field for “SUBMERGED-ARC BOTH-SIDE BUTT WELDING METHOD OF A SQUARE GROOVE” (title, Fig. 1

    PNG
    media_image5.png
    774
    472
    media_image5.png
    Greyscale
),
a high resolution portion (a too narrow bead B; C3:65-66, Fig. 1) of the three-dimensional (3D) part (a weld bead 2 formed along the square groove of the two plates 1 and 1'; C3:22-23, Fig. 1) that is higher (a too narrow bead B > a wide bead) in resolution than said interior portion (the leading electrode producing a wide bead; C3:27, Fig. 1)

	The advantage of using Saito’s electric arc voltage selectively producing a too narrow bead B and a wide bead is to use a tandem electrodes and selectively control electric arc voltages suitable for welding comparatively thick steel plates (C1:8-10) producing weld seam density such as a too narrow bead B and a wide bead.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Peters in view of Albrecht and Stempfer with Saito by applying Saito’s electric arc voltage selectively producing a too narrow bead B and a wide bead to Peters’ different voltage potentials (P34:4) of multiple, continuous-feed electrodes 32 in order to use a tandem electrodes and 

Regarding claim 25, Peters in view of Albrecht discloses
further comprising a blown powder laser subsystem (Stempfer: a coaxial powder feed nozzle laser system 510; P141:4-1 from bottom, Fig. 8) operatively connected to the controller (a power output controller 27; P27:8 from bottom, Fig. 3A), wherein the controller is configured to control operations of the blown powder laser subsystem to form a high resolution portion (Stempfer: molten metal particles 520 that drop onto preheated area or molten pool 210; P141:2-1 from bottom wherein the spec defines “low resolution processes (e.g., wire based) with lower deposition rate but higher resolution processes (e.g., powder based)”, para.20, lines 10-12) of the three-dimensional (3D) part (the mixture of the cladding material with the molten workpiece; P24:11-12 [on] a work piece 51; P27:24-25, Fig. 3A) that is higher in resolution than said interior portion (the center of the weld pool”; P25:17-18, Figs. 1, 3A) and said exterior portion (the edges of the weld pool; P25:17, Figs. 1, 3A).

	Peters discloses “the controller”, “the three-dimensional (3D) part”, “said interior portion” and “said exterior portion” as mapped above, but Peters in view of Albrecht is silent regarding
further comprising a blown powder laser subsystem operatively connected to the controller, wherein the controller is configured to control operations of the blown powder laser subsystem to form a high resolution portion of the three-dimensional (3D) part that is higher in resolution than said interior portion and said exterior portion.

However, Stempfer discloses, in the analogous field for “a laser blown powder system for heating and melting metal onto the target deposition area on the base material” (P41:4-6, Fig. 8),

further comprising a blown powder laser subsystem (Stempfer: a coaxial powder feed nozzle laser system 510; P141:4-1 from bottom, Fig. 8) operatively connected to the controller  (Stempfer: a control system; P144:2), wherein the controller is configured to control operations of the blown powder laser subsystem to (Stempfer: molten metal particles 520 that drop onto preheated area or molten pool 210; P141:2-1 from bottom wherein the spec defines “low resolution processes (e.g., wire based) with lower deposition rate but higher resolution processes (e.g., powder based)”, para.20, lines 10-12) of the three-dimensional (3D) part (Peters: the dimension of “the trailing row (with respect to the direction of travel) deposit material which overlaps material deposited by electrodes in the leading row (with respect to the direction of travel)”; P37:17-19, intended use and MPEP 2115)) that is higher in resolution than said interior portion (Stempfer: the inside of “220”; Fig. 7) and said exterior portion (Stempfer: the outer surface of “220”; Fig. 7 wherein the grain size of droplet 165 is bigger and coarse than droplet of “520” in Fig. 8 and wherein applicant’s flowchart in Fig. 8 shows transition portion 730 then exterior portion 740 from interior portion 720 showing step by step build-up, not a simultaneous forming so that Stempfer’s Fig.7 and Fig. 8 processes can be done whenever necessary).

	The advantage of using Stempfer’s coaxial powder feed nozzle laser system 510 is for “Fully dense physical objects” not only to “be made by a manufacturing technology known as rapid prototyping, rapid manufacturing, layered manufacturing, solid freeform fabrication (SFFF), additive fabrication, additive manufacturing and 3D printing employing computer aided design (CAD) software to first construct a virtual model of the object which is to be made and then transform the virtual model into thin parallel slices or layers, usually horizontally oriented (P4:1-9), but also to melt and apply various forms of the source materials such as wire forms and powder forms.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Peters in view of Albrecht with and Stempfer by adding Stempfer’s coaxial powder feed nozzle laser system 510 to Peters’ welding device typically be used to clad in order for “Fully dense physical objects” not only to “be made by a manufacturing technology known as rapid prototyping, rapid manufacturing, layered manufacturing, solid freeform fabrication (SFFF), additive fabrication, additive manufacturing and 3D printing employing computer aided design (CAD) software to first construct a virtual model of the object which is to be made and then transform the virtual model into thin parallel slices or layers, usually horizontally oriented (P4:1-9), but also to melt and apply various forms of the source materials such as wire forms and powder forms.

	Stempfer discloses “a high resolution portion of the three-dimensional (3D) part” as mapped above, but Peters in view of Albrecht and Stempfer is silent regarding

a high resolution portion of the three-dimensional (3D) part that is higher in resolution than said interior portion

	However, Saito discloses, in the same field for “SUBMERGED-ARC BOTH-SIDE BUTT WELDING METHOD OF A SQUARE GROOVE” (title, Fig. 1

    PNG
    media_image5.png
    774
    472
    media_image5.png
    Greyscale
),
a high resolution portion (a too narrow bead B; C3:65-66, Fig. 1) of the three-dimensional (3D) part (a weld bead 2 formed along the square groove of the two plates 1 and 1'; C3:22-23, Fig. 1) that is higher (a too narrow bead B > a wide bead) in resolution than said interior portion (the leading electrode producing a wide bead; C3:27, Fig. 1)


	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Peters in view of Albrecht and Stempfer with Saito by applying Saito’s electric arc voltage selectively producing a too narrow bead B and a wide bead to Peters’ different voltage potentials (P34:4) of multiple, continuous-feed electrodes 32 in order to use a tandem electrodes and selectively control electric arc voltages suitable for welding comparatively thick steel plates producing weld seam density such as a too narrow bead B and a wide bead.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Peters (US-8399792), Armstrong (US-3624345), Terai (US-3617690), Peters (US-20110168676), Flagg (US-20140131323), Offer (US-5714735), Smith (US-3342973), Lobosco (US-2868956), Hopkins (US-2191469), Fujiwara (US-8664568).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GYOUNGHYUN BAE/Examiner, Art Unit 3761        

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761